Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final office action on the merits in response to the communication received on 9/29/2021. 

Claim status:
Amended claims: 1, 11 and 16.
Pending claims: 1-20.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
generate, via a Statistical Model (SM) generation component, multiple statistical models that are each configured to determine a given charge-off probability score based on historical lending-product data;
 determine, via an SM accuracy component interacting with the SM generation component, for each of the multiple statistical models, an accuracy score that reflects an accuracy of the given charge-off probability score, based at least in part on independent historical lending-product data; 
, via an SM selection component interacting with the SM accuracy component, a portion of the multiple statistical models; generate, via the SM generation component, a hybrid statistical model using the portion of the multiple statistical models and without using a remaining portion of the multiple statistical models; 
determine, via the SM analysis component interacting with the SM generation component and the user interface module, a charge-off probability Serial No.: 15/861,659_2_ Atty Docket No.: QC.P0004US Attorney: Nabil A. Abdallascore for the lending-product request, based at least in part on the client profile data and the hybrid statistical model; 
determine, via the SM analysis component, whether the lending-product request is approved, based at least in part on the charge-off probability score being greater than or equal to a predetermined cutoff threshold; and 
transmit, via a reporting module interacting with the SM analysis component to the client device, an indication of approval or denial of the lending-product request; in claims 1, 5 and 16.

Claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f), sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f), sixth paragraph.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
	
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.



Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
[Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for analyzing relationship attributes of a borrower in determining a decision of a lending-product request.

[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception:
 	Prong One 
The claim 1 recites the limitations to
receive, from a borrower,..., in communication with …, a lending-product request that includes at least a loan amount and a borrower identifier;
retrieve, via the user ...in … with an independent…, client profile data associated with the borrower, based at least in part on the borrower identifier, the client profile data 
generate, …, multiple … that are each configured to determine …based on historical lending-product data; 
determine, … , for each of the multiple statistical models, an accuracy score that reflects an accuracy of the given charge-off probability score based at least in part on independent … data; 
based on the accuracy scores for the multiple …, select, …accuracy component, a portion of the multiple statistical models; 
generate, … , a hybrid … using the portion of the multiple… and without using a remaining portion of the multiple statistical models;
determine, …  and the user …, a charge-off … for the lending-product request, based at least in part on the client profile data and the hybrid statistical model;
determine, …, whether the lending-product request is approved, based at least in part on the charge-off probability … being greater than or equal to a predetermined cutoff threshold; and
transmit,   to the...,an indication of approval or denial of the lending-product request.

The claimed method/system simply describes series of steps for analyzing relationship attributes of a borrower in determining a decision of a lending-product request.

Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more processors, a client device and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B]

As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept.
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible. The analysis above applies to all statutory categories of invention including independent claims 11 and 16. 
Furthermore, the dependent claims 2-10, 12-15 and 17-20 do not resolve the issues raised in the independent claims. The dependent claims 2-10, 12-15 and 17-20 are directed towards, determining that the borrower intermediate score is less than a predetermined intermediate threshold; generating, via the heuristic model, a heuristic 

Response to Arguments

Applicant’s amendments/arguments on 09/29/2021 with respect to the 35 U.S.C. § 101 rejection are deemed to be non-persuasive. 
Applicant's arguments are similar to previous arguments already submitted and addressed on last office action. Examiner incorporates herein the response to arguments mailed on April 29, 2021. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The rejection of the previous action was a direct result of the Supreme Court’s decision in Alice Corp. Pty. Ltd v. CLS Bank I’ntl. 573 U.S. ___ (2014).  Under Alice. The 35 U.S.C. 101 rejection as analyzed by Examiner is consistent with the Mayo framework. 

In response:  
What Applicant describes here is how any generic computer process data without stating how or if this transformation is intended to in, some way improves the function of the computer itself. 
The proposed amendments do not overcome the 35 U.S.C. 101 rejection. Applicant amended the claims to include “… generate multiple statistical models that are each configured to determine a given charge-off probability score based on historical lending-product data; determine, for each of the multiple statistical models, an accuracy score that reflects an accuracy of the given charge-off probability score; based on the accuracy scores for the multiple statistical models, select a portion of the multiple statistical models; generate a hybrid statistical model using the portion of the multiple statistical models and without using a remaining portion of the multiple statistical models...an accuracy score that reflects an accuracy of the given charge-off probability score, based at least in part on independent historical lending-product data …” The concept is still directed to analyzing relationship attributes of a borrower in determining a decision of a lending-product request which does not make it less abstract. The newly added additional element, even when limited to a particular context does not change its character as information or data and falls within of the enumerated groupings. Therefore, it remains within the realm of the abstract idea.

Applicant’s citation of EnFish is non-persuasive because the claims at issue in DDR are readily distinguishable over the instant claims. In Enfish v. Microsoft, the United States Court of Appeals for the Federal Circuit reversed the district court's decision and deemed the discussed claims as patent-eligible stating, "the district court oversimplified 
In example 21 from the USPTO Guidelines, what made the claim directed to patent eligible subject matter is the step of “… transmitting the alert over a wireless communication channel to activate the stock viewer application, which causes the alert to display and enables the connection of the remote subscriber computer to the data source over the Internet when the remote subscriber computer comes online”. These are meaningful limitations that add more than generally linking the use of the abstract idea (the general concept of organizing and comparing data) to the Internet because they solve an Internet‐centric problem with a claimed solution that is necessarily rooted in computer technology.
In contrast, the instant claims provide a generically computer-implemented solution to a business-related or economic problem and are thus incomparable to the claims at issue in court cases such as, EnFish and Example 21.
The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer 
Examiner notes that the processor limitations and the claim as a whole do not add significantly more than the abstract idea itself, because the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. A generic recitation of a computer system performing its generic computer functions does not make the claims less abstract.
The courts found that “… if a patent’s recitation of a computer amounts to a mere instruction to ‘implement[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S. Ct. at 2358. The claimed invention does not indicate that specialized computer hardware is necessary to implement the claimed systems, similar to the claims at issue in Alice Corp. See Alice Corp., 134 S. Ct. at 2360 (determining that the hardware recited in the claims was “purely functional and generic,” and did not “offer [] a meaningful limitation beyond generally linking the use of the [method] to a particular technological environment, that is, implementation via computers”). 

For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained. 

Conclusion. 
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Lax mana et al (US 9,280,740 B1) discloses Transforming Predictive Models
Gill et al (US 2015/0269668 A1) discloses Voting Mechanism and Multi-Model features …Risk Prediction.
Willey et al (US 2006/0212386 A1) discloses Credit Scoring method and system.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@uspto.gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:30 AM to 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/HATEM M ALI/
Examiner, Art Unit 3691
 /HANI M KAZIMI/Primary Examiner, Art Unit 3691